Field, C. J. delivered the opinion of the Court—Norton, J. concurring.
This is an application for a mandamus to compel the transfer of the case of Brooks v. Calderwood and others, now pending in the District Court of the Fourth Judicial District, to the United States Circuit Court for California. The case is ejectment against several defendants, some of whom are citizons of the United States and of the State of California. Calderwood is a subject of the Queen of Great Britain, and upon a petition stating the fact, and the tender of the usual bond, he moved for a transfer of the case. The motion was denied, and hence the present application.
The cases of Smith v. Rines et al. (2 Sum. 338) and Beardsley v. Torrey (4 Wash. C. C. 286) cover all the questions raised by the relator. Upon the reasons there given we rest our judgment, which is that the application be denied.
Ordered accordingly, and that a remittitur issue immediately.